—Judgment unanimously affirmed. Memorandum: County Court properly consolidated the three indictments, each accusing defendant of criminal possession of a forged instrument in the first degree and petit larceny. Not only are the offenses in each indictment defined by the same statutory provisions (see, CPL 200.20 [2] [c]), but they are of such nature that proof of each offense would be material and admissible as evidence in chief upon a trial of the others (see, CPL 200.20 [2] [b]). Further, defendant has failed to show good cause why the indictments should not have been consolidated (see, CPL 200.20 [3]; People v Lane, 56 NY2d 1).
We reject defendant’s contentions that the verdict was not supported by sufficient evidence and that it was against the weight of the evidence. The fact that defendant knew that the bills he passed were counterfeit was established by the testimony of witness Davis and by proof that defendant had passed counterfeit bills on five occasions. "The presumption of innocence lessens with each repetition of the act of passing coun*898terfeit money” (Richardson, Evidence § 174 [Prince 10th ed]; see also, People v Molineux, 168 NY 264, 297).
Finally, we reject defendant’s contention that the prosecution failed to establish a sufficient foundation for the receipt into evidence of the counterfeit bills. (Appeal from Judgment of Onondaga County Court, Burke, J.—Criminal Possession Forged Instrument, 1st Degree.) Present—Denman, P. J., Green, Balio, Boomer and Boehm, JJ.